Wood App. No. WD-95-103. On May 5,1997, appellee/cross-appellant, State Farm Mutual Automobile Insurance Company, filed a document titled “Motion to have this matter reviewed by a full court including a replacement for Justice Resnick who has recused herself from consideration of this matter.” Appellee/cross-appellant’s motion is, in substance, a motion for reconsideration of this court’s decision on a previously filed motion for reconsideration, and as such, is not permitted by S.Ct.Prac.R. XI(2)(C). Accordingly,
IT IS ORDERED by the court, sua sponte, that appellee/cross-appellant’s motion be, and hereby is, stricken.
Resnick, J., not participating.